                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 5:20-cr-0080-BLF
                                                        Plaintiff,
                                   8
                                                                                          DETENTION ORDER FOLLOWING
                                                 v.                                       RE-OPENED HEARING
                                   9

                                  10     GARCIA, David Pecina,

                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 18, 2020 the Government moved for detention of the Defendant, GARCIA,

                                  14   David Pecina, Defendant submitted on the issue of detention and Defendant was detained.

                                  15   Subsequently, Pretrial Services completed a Pre-Bail Report, and defense counsel requested that

                                  16   proceedings be re-opened. On March 9, 2020, the Court held a detention hearing in accordance

                                  17   with the Bail Reform Act, 18 U.S.C. § 3142(f) to determine whether any condition or combination

                                  18   of conditions will reasonably assure the appearance of the Defendant as required and the safety of

                                  19   any other person and the community. The Court sets forth its findings of fact and conclusions of

                                  20   law as provided in 18 U.S.C. § 3142(i). The Court finds that detention is warranted because the

                                  21   Defendant poses a risk of nonappearance.

                                  22          The Defendant was present at the detention hearing, represented by his attorney, Criminal

                                  23   Justice Act (“CJA”) panel member Vicki Young. The Government was represented by Assistant

                                  24   U.S. Attorney Sarah Griswold. Officer Kim Do appeared for Pretrial Services.

                                  25          The Defendant is charged by indictment in this District with felony counts in violation of

                                  26   Title 21, United States Code, Sections 846, 841(a)(1) and (b)(1)(C) – Conspiracy to Distribute and

                                  27   Possess with Intent to Distribute Methamphetamine; and Title 21, United States Code, Sections

                                  28
                                   1   841(a)(1) and (b)(1)(A(viii) -- Possession with Intent to Distribute and Distribution of 500 Grams

                                   2   and More of a Mixture Containing Methamphetamine.

                                   3          As documented in the ECF records, GARCIA initially appeared February 18, 2020 and

                                   4   was arraigned on February 24, 2020. A pre-bail report prepared by Pretrial Services on March 6,

                                   5   2020, recommends that GARCIA be detained as a flight risk.

                                   6          The detention hearing was held publicly. Both parties were allowed an opportunity to call

                                   7   witnesses and to present evidence. Both parties presented their arguments by way of proffer

                                   8   through counsel. Both parties may appeal this detention order to the assigned trial judge, U.S.

                                   9   District Judge Beth Freeman.

                                  10          I.       PRESUMPTIONS

                                  11          The charged offense creates a rebuttable presumption of detention pursuant to

                                  12   18 U.S.C. § 3142(e)(3)(A).
Northern District of California
 United States District Court




                                  13          II.      REBUTTAL OF PRESUMPTIONS

                                  14          As reasoned below, the Court finds that Defendant has failed to satisfy his burden of

                                  15   production to rebut the presumption of detention.

                                  16          III.    WRITTEN FINDINGS OF FACT AND STATEMENT OF REASONS

                                  17          The Court has taken into account the factors set out in 18 U.S.C. § 3142(g) and all of the

                                  18   information submitted at the hearing and finds as follows:

                                  19          The Court adopts the facts set forth in the Pretrial Services Report, supplemented by

                                  20   information presented at the hearing. The Court finds that the Government has established by

                                  21   more than a preponderance of the evidence that the Defendant poses a risk of nonappearance that

                                  22   cannot be reasonably mitigated by any combination of conditions. The reasons for detention

                                  23   include the following: the weight of the evidence; Defendant’s ties to a foreign country, as

                                  24   evidenced by his living in Mexico from 2009-2019 with his significant other and children;

                                  25   Defendant’s limited ties to this district, as evidenced by his return to the District only on an

                                  26   undetermined date within in the past year; Defendant’s lack of a suitable residence to return to

                                  27   upon release, his prior residence being where he lived with a co-defendant and that co-defendant

                                  28   having been released to that residence; the lack of either a viable surety or custodian, all proffered
                                                                                          2
                                   1   individuals being of uncertain immigration status and/or unemployed; Defendant’s criminal

                                   2   history, including a felony conviction on a drug-related charge, a conviction of illegal entry, and

                                   3   numerous removal proceedings spanning 2009-2017. At the hearing, defense counsel offered as

                                   4   mitigating factors the following: Defendant’s significant other and children are now, as of an

                                   5   undetermined date in 2019, residing in the District with Defendant; Defendant’s employer of 5

                                   6   months would continue to employ Defendant; upon release, Defendant’s significant other would

                                   7   find an alternative, but unspecified, residence for Defendant, herself and their children. The Court

                                   8   finds that these factors are not enough to overcome the presumption of risk of nonappearance,

                                   9   particularly but not exclusively considering Defendant’s lengthy, recent, ties to a foreign country

                                  10   and the absence of a viable surety or custodian.

                                  11

                                  12          IV.     DIRECTIONS REGARDING DETENTION
Northern District of California
 United States District Court




                                  13          The Defendant is committed to the custody of the Attorney General or his designated

                                  14   representative for confinement in a corrections facility separate, to the extent practicable, from

                                  15   persons awaiting or serving sentences or being held in custody pending appeal. The Defendant

                                  16   must be afforded a reasonable opportunity for private consultation with defense counsel. On order

                                  17   of a court of the United States or on the request of an attorney for the Government, the person in

                                  18   charge of the corrections facility must deliver the Defendant to a United States Marshal for the

                                  19   purpose of an appearance in connection with a court proceeding.

                                  20          SO ORDERED.

                                  21   Dated: March 10, 2020

                                  22

                                  23
                                                                                                     SUSAN VAN KEULEN
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
                                                                                          3
